OPINION,
Mr. Justice Green :
We are quite unable to discover in this record any cause of action in favor of the plaintiff against this defendant. The plaintiff was the purchaser of a tract of land in the state of West Virginia from one J. C. Williams. Against this land, a lien, by way of a deed of trust, was entered of record in the proper county, before and at the time of the agreement of sale and of the subsequent deed. The deed of trust was made by *129the owner of the land, Williams, to one Gillespie, and recited that said Williams was indebted to Charles C. Craft in the sum of $6,000, for which he held six promissory notes of $1,000 each, two to the order of William Williams, and four to the order of Craft, and payable at the Third National Bank of Pittsburgh. This deed of trust was made the second day of April, 1875, and duly recorded. The article of agreement for the sale by J. C. Williams to Wilson Phillips, the present plaintiff, was made June 20, 1876, and the deed for the land was made July 28,1876, but was not delivered until August 21, 1876, at which time also a release made by Craft, and dated the same day, of the land from the lien of the trust-deed, was delivered by Williams to Phillips. The claim of the plaintiff, Phillips, to recover against Craft, is founded upon an allegation of negligence on the part of Craft in granting the release so as to be apparently operative upon the whole debt secured by the deed of trust, when, in point of fact, Craft was only the owner of four of the notes secured by the deed, and the other two were owned by other persons who subsequently sold the land upon proceedings on the deed of trust for that purpose.
Phillips, in his agreement with Williams, had a covenant for the conveyance of the land in West Virginia to him, free of all encumbrances, and it might well be supposed that this covenant with his grantor was his proper and full protection against encumbrances, if any should appear. Whether'an action has ever been brought against Williams for breach of his covenant against encumbrances, we are not advised, but it seems a former action was brought by Phillips against Craft, founded upon an allegation of deceit on the part of Craft in executing the release. That case was in this court, and is reported in 4 Penny. 45. We there held that there was nothing in the case upon which to base an action for deceit; that the release which was signed by Craft contained a recital that the land had been already sold to Wilson Phillips by J. C. Williams, and we said:
“ This recital was notice to plaintiff that the release was executed by defendant on the faith of information he had received, and in the belief, not that the sale was then being negotiated, or dependent in any manner on the release, but that it had been fully consummated and the deed accepted nearly a month *130before. Under these circumstances, was it not the duty of plaintiff to correct tbe misapprehension of fact under which defendant had evidently executed the release, rather than permit him to remain in ignorance of the deception that .appears to have been practiced on him? Knowing, as the plaintiff must have known, from the face of the release itself, that it was given under a misapprehension of fact, that it was not executed for the purpose of inducing him to purchase the land, how could he, in the exercise of good faith, remain silent and after-wards claim that it was given by defendant and accepted by himself as an inducement to purchase the land, and part with the consideration thereof? His silence, under the circumstances, was virtually an affirmation of the misrepresentation under which he had every reason to believe the release was procured.”
The evidence taken on the trial of the present case in no wise relieves it of this difficulty. It was testified distinctly, and without contradiction, that the release was procured to be signed by Williams, who was the vendor of the land in question; that Wilson Phillips, the plaintiff, had no communication with Craft; that, in point of fact, they never saw each other until in 1884, a period of eight years after the release was executed.
Phillips, being examined, testified: “Question. When you got this release from Mr. Williams, had you ever seen C. C. Craft? A. Not that I know of; hadn’t seen him to know him. Q. When did you first see Mr. Craft ? A. I believe the first time I met Mr. Craft was in court here. Q. In 1884, was it not, — in court at that time ? A. I think that was the time. Q. You made no inquiry of Mr. Craft, or gave him no notice about the release, did you, before the suit in this case ? A. No, sir. Q. You had no communication with Mr. Craft in respect to this matter at the time jmu closed with Mr. Williams, had you, — at that time ? A. Not that I remember of. Q. You did not seek any personal communication with Mr. Craf t ? A. No, sir; not that I remember of.” Craft was examined also and testified that he had never known or met Phillips at any time in the transaction; that he gave the release to Williams at his request, and that Williams told him he had sold the land and wanted the release; that he, Craft, objected to signing it as it *131was written, because he did not own two of the notes and this appeared to him to be an absolute release, and that Williams assured him that Phillips and his attorneys were aware of the fact, and" that he thought that was natural, and that they had been investigating the matter, and knew all about it; that he had never seen Phillips, and that Phillips had never made any' inquiry of him about the property, or the release from the deed of trust; and, further, that he had executed the release on the information and belief that the property had been sold and the deed delivered as was stated in the release. It was fully proved by the testimony of Phillips and other of his witnesses that he-knew all about the deed of trust before the sale was consummated ; and that he refused to take the title until Williams should bring him a release; and that Williams subsequently procured the release, and brought it to him.
In this state of facts, how it is possible to make out a case of negligence on the part of Craft for which he would be liable in damages to Phillips, we cannot conceive. If Williams was the agent of Phillips in procuring the release, Phillips was bound by the distinct notice given to Williams by Craft that he did not own two of the notes. If he was not the agent of Phillips in obtaining the release, but was acting for himself alone, it is perfectly clear that Craft was under no duty of diligence to Phillips, and consequently was not, and could not be, guilty of negligence, culpable in character, giving any right of action to Phillips. He owed no duty to Phillips. He assumed no contract or any other relation with him. Negligence, to be actionable, must be at least the breach of a legal duty, but Craft owed no duty of any kind to Phillips. He might have refused altogether to execute any release. What he did was done at the instance of Williams, not of Phillips. Williams was a proper person to request a release, because he was interested in the property. Moreover, the release was effectual. It operated upon whatever interest Craft had in the trust-deed, and he was not informed that Phillips could be prejudiced in any way, even if the release was in general language, apparently operative upon all the notes mentioned in the deed. Phillips knew all about the deed of trust, and the number of notes it secured. Regard for his own interest required that he should inform himself as to who held them, and whether they *132would all be released. But be took no such precaution, although he was charged with notice of them. Craft never represented to Phillips or to Williams that the release would discharge all the notes. On the contrary, he distinctly notified Williams that he did not own two of them. Where, then, was the culpable negligence on his part? There was none. Instead of his being negligent, we have already held that Williams was culpable for not informing Craft that the property had not been already sold when he was asked to sign the release, which recited that it had been so sold. In addition, Craft swears, and he is not contradicted, that Williams told him when he induced Craft to sign the release that Phillips and his attorneys knew all about the two notes not being held by him, and that in signing the release he acted upon the information and belief that the sale had already been made and deed delivered. We are clearly of opinion that the plaintiff’s case is without any merit, and that the jury was properly directed to return a verdict for the defendant.
Judgment affirmed.